Citation Nr: 0917089	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension. 

2.  Entitlement to an effective date earlier than October 10, 
2002 for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for 
hypertension, effective October 10, 2002. 

The RO received the results of a January 2007 vision 
examination after issuance of a December 2006 supplemental 
statement of the case.  The examiner noted the Veteran's 
history of diagnosis and treatment for hypertension but 
focused his examination on the Veteran's vision and possible 
retinopathy.  As the examiner's comments did not provide 
evidence relevant to hypertension that was not already of 
record, the Board concludes that an additional supplemental 
statement of the case under 38 C.F.R. § 19.31 is not 
warranted.   


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
blood pressure measurements of predominantly less than 100 mm 
Hg with the use of continuous medication.

2.  The Veteran's claim for service connection for 
hypertension was received on October 10, 2003.  There is no 
earlier formal or informal claim of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2008).  

2.  The criteria for an effective date earlier than October 
10, 2002, for hypertension have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, once service connection was granted, no 
additional § 5103(a) notice was required.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained VA and 
private outpatient treatment records and a medical 
examination for other disabilities containing clinical 
observations of the status of the Veteran's hypertension.  VA 
has not obtained a compensation and pension examination 
specifically for hypertension for reasons provided below.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Veteran served in U.S. Army artillery units including 
service in the Republic of Vietnam from November 1967 to 
November 1968.  He contends that his service-connected 
hypertension is more severe than is contemplated by a 
noncompensable rating.  He further contends that the 
effective date for service connection should be earlier than 
October 10, 2002, because he was diagnosed with hypertension 
secondary to diabetes mellitus and was prescribed medication 
since 1996. 

Compensable Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Hereafter, all blood pressure measurements are expressed in 
units of millimeters of mercury (mm Hg).  A 10 percent rating 
is warranted for diastolic pressure of predominantly 100 or 
more; or systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 
20 percent rating is warranted for diastolic pressure of 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  A 40 percent rating is warranted for diastolic 
pressure predominantly 120 or more, and a 60 percent rating 
is warranted for diastolic pressure predominantly 130 or 
more.   There is no higher rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 
1997).  Hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1.  

Effective October 6, 2006, note 3 was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  See 71 
Fed. Reg. 52,457-60 (Sept. 6, 2006).  However, the basic 
criteria for rating hypertension were not otherwise changed 
at that time.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for hypertension. 

In December 2000, a private physician noted that he examined 
the Veteran for the first time and that the Veteran had a ten 
year history of labile blood sugar and hypertension.  The 
physician noted that the Veteran had been under another 
physician's care for full time treatment since the previous 
July and that blood pressure had not been controlled on 
current medications.  Single blood pressure measurements 
obtained on two occasions in December 2000 were 150/100 and 
150/96.  The physician changed the medication and advised 
dietary restrictions, weight loss, and continued monitoring 
of blood pressure.  The physician also diagnosed and 
prescribed medication for the control of diabetes mellitus.  
Six diastolic blood pressure measurements obtained by this 
physician over the next two years were all 90 or lower than 
90 and systolic readings were 148 or lower than 148.  In 
September 2002, the physician noted that blood pressure was 
usually 67-77 diastolic and 116-126 systolic.  In 
correspondence in March 2004, the physician stated that the 
Veteran's hypertension developed in the course of a metabolic 
syndrome that leads to diabetes.  

In March 2005, the RO granted service connection and a 
noncompensable rating for hypertension, secondary to service-
connected diabetes mellitus, effective October 10, 2002, one 
year prior to the date of receipt of the claim.  The 
effective date coincided with the effective date previously 
assigned for service connection for diabetes mellitus.    

VA outpatient treatment records from August 2004 to October 
2006 showed that the Veteran was followed for essential 
hypertension by a primary care clinic.  Examiners noted that 
the disorder was controlled with no changes of medication.  
The highest blood pressure measurement noted during this 
period of time was 120/74.  A June 2006 VA examination for 
other disorders showed blood pressure as 112/68.

Private treatment records dated in 2005 showed one blood 
pressure reading of 130/80.

In correspondence in March 2006, the Veteran acknowledged 
that his diastolic blood pressure has not been predominantly 
greater than 100 because of his aggressive treatment of the 
disorder with medication since 1996.  In December 2006 
following the receipt of a supplemental statement of the 
case, the Veteran indicated that he had no additional 
evidence to submit.  

The Board concludes that an initial or staged compensable 
rating for hypertension is not warranted at any time during 
the period covered by this appeal.  The Board acknowledges 
and finds credible the Veteran's reports that he used 
prescribed medication for the control of high blood pressure 
since 1996.  In December 2000, a private physician noted that 
the disorder was not controlled and changed the medication.  
An initial measurement was 150/100 with all subsequent 
measurements less than 100 diastolic and 160 systolic.  
Although the Veteran requires continuous medication to 
control the disease, the evidence of record does not show a 
history of diastolic pressure predominantly greater than 100 
at any time. 

The Veteran has not received a VA compensation and pension 
examination for hypertension.  In this case, the RO granted 
service connection for diabetes mellitus in December 2003 and 
for hypertension as secondary to diabetes in March 2005 on 
the basis of a March 2004 private medical opinion of a nexus 
between the two disorders.  The criteria for rating 
hypertension are based on the predominant range of blood 
pressure measurements.  In correspondence in March 2006, the 
Veteran acknowledged that his diastolic blood pressure has 
not been predominantly greater than 100 as a result of 
aggressive treatment with medication.  In December 2006, the 
Veteran stated that he had no additional evidence to submit, 
and he has not provided any evidence since then of any 
worsening blood pressure measurements or more severe 
symptoms.  Therefore, the Board concludes that the lay and 
medical evidence of record shows that hypertension is 
controlled with medication with diastolic pressure 
predominantly less than 100 and is sufficient to make a 
decision on the claim.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date for Service Connection for 
Hypertension

Generally, unless otherwise specified, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of the application therefore.  
38 U.S.C.A. § 5010; 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation to a Veteran shall be the 
day following the date of discharge or release if application 
is received within one year from such date of discharge or 
release. 38 U.S.C.A. 
§ 5110(b)(1).  Otherwise, the effective date of an evaluation 
and award of compensation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

Pursuant to 38 C.F.R. § 3.114, where compensation is paid 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of the award will be fixed in accordance 
with the facts found but will not be earlier than the date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  
 
Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2008). Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Id.

The RO received the Veteran's original claim for service 
connection for hypertension and for diabetes mellitus on 
October 10, 2003, many years after discharge from service.  
No earlier correspondence or submission of evidence regarding 
a formal or informal claim for service connection for 
hypertension is of record.  Furthermore, the effective date 
for service connection for a disability on a secondary basis 
is assigned under the criteria applicable generally to awards 
of service connection and is not necessarily coincident with 
the effective date assigned for the primary disability.  Ross 
v. Peake, 21 Vet. App. 528 (2008).  

Furthermore, the Board notes that type II diabetes mellitus 
was added to the list of conditions that are presumptively 
connected to herbicide exposure effective July 9, 2001, 
however, hypertension is not on the list of presumptive 
diseases.  See 38 C.F.R. § 3.309(e); 66 Fed. Reg. 23166 (May 
8, 2001).  The RO granted service connection for diabetes and 
its complications, to include hypertension, effective October 
10, 2002, or one year prior to the date his claim for service 
connection was received.  This was accomplished pursuant to 
38 C.F.R. § 3.114(a)(3).  See 38 C.F.R. § 3.816(c)(4) (if VA 
did not deny compensation for the herbicide disease between 
September 25, 1985 and May 3, 1989, and the claim for 
disability compensation was not pending on May 3, 1989, or 
was not received by VA between that date and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered disease, the effective 
date will be determined in accordance with §§ 3.114 and 
3.400).  
  
The Veteran's claim for service connection for hypertension 
was not received by VA until October 10, 2003.  Although 
there is lay and medical evidence that the Veteran was 
diagnosed with hypertension in 1996 and that the disorder is 
secondary to diabetes mellitus, the effective date for 
service connection may not be any earlier than the currently 
assigned effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.114, 3.400.  Accordingly, the Veteran's appeal for an 
earlier effective date must be denied. 


ORDER

An initial compensable rating for hypertension is denied. 

An effective date earlier than October 10, 2002, for service 
connection for hypertension is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


